271 S.W.3d 634 (2008)
Melvin JACKSON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91563.
Missouri Court of Appeals, Eastern District, Division One.
December 16, 2008.
*635 Edward S. Thompson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Atty. Gen., Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Movant, Melvin Jackson, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant argues that his counsel rendered ineffective by misinforming him regarding the sentence he would receive.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).